286 So. 2d 912 (1973)
In re Harold WALLIS
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 614.
Supreme Court of Alabama.
December 6, 1973.
William J. Baxley, Atty. Gen., and David W. Clark, Asst. Atty. Gen., for the State, petitioner.
No brief for respondent.
*913 COLEMAN, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Wallis v. State, 51 Ala.App. 499, 286 So. 2d 909.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, McCALL and JONES, JJ., concur.